          Case 1:19-cr-00138-NONE-SKO Document 56 Filed 09/03/20 Page 1 of 2


 1 George B. Newhouse, Esq. (State Bar No. 107036)
   RICHARD CARRINGTON LLC
 2 545 Figueroa St, 7th Fl.
   Los Angeles, California 90071
 3 Phone: (213)348-9016
   Facsimile: (213) 348-9017
 4 george@richardscarrington.com

 5 Attorneys for Defendant,
   ARA GARABED DOLARIAN
 6
   MCGREGOR W. SCOTT
 7 United States Attorney
   GRANT B. RABENN
 8 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 9 Fresno, CA 93721
   Telephone: (559) 497-4000
10 Facsimile: (559) 497-4099

11 Attorneys for Plaintiff
   United States of America
12

13
                                IN THE UNITED STATES DISTRICT COURT
14
                                   EASTERN DISTRICT OF CALIFORNIA
15

16   UNITED STATES OF AMERICA,                         CASE NO. 1:19-CR-00138-NONE
17                                Plaintiff,           STIPULATION REGARDING MODIFICATION
                                                       OF TERMS AND CONDITIONS OF BAIL; ORDER
18                         v.
19   ARA GARABED DOLARIAN,
20                               Defendant.
21

22                                              STIPULATION

23          Defendant Ara Garabed Dolarian, by and through his counsel of record, George B. Newhouse,

24 Jr., and Plaintiff United States of America, by and through its counsel of record, Grant B. Rabenn,

25 hereby stipulate and agree as follows:

26          1.     Defendant has pleaded guilty to an information and has complied with all the terms of

27 conditions imposed by the Court in granting his release pending sentencing, and has complied with all

28 requirements supervised by Pretrial Service Agency;

      STIPULATION REGARDING MODIFICATION OF TERMS
                                                        1
30    AND CONDITIONS OF BAIL
           Case 1:19-cr-00138-NONE-SKO Document 56 Filed 09/03/20 Page 2 of 2


 1          2.      Pretrial Services Agency (PSA), having been notified of this stipulation to modify terms

 2 and conditions of bail, and has no objections thereto.

 3          3.      By this stipulation, the Parties respectfully move the court to modify the terms and

 4 conditions of bail by eliminating the travel restriction on defendant to the Eastern District of California

 5 and the Central District of California, to allow travel within the United States with prior notice to and

 6 approval of PSA.

 7          4.      Therefore, the Parties request that the court make the following changes: (1) that

 8 condition G will be removed (location monitoring and curfew); (2) Condition B be modified to state,

 9 “You must reside at a location approved by the pretrial services officer and not change your residence
10 without the prior approval of the pretrial services officer; (3) travel restricted to within the United

11 States.” Finally, the parties agree that the modified Order should read: “All prior orders not in conflict

12 with this Order shall remain in full force and effect.”

13          IT IS SO STIPULATED.
      Dated: September 3, 2020                            MCGREGOR W. SCOTT
14                                                        United States Attorney
15
                                                          /s/ GRANT B. RABENN
16                                                        GRANT B. RABENN
                                                          Assistant United States Attorney
17

18
      Dated: September 3, 2020                            /s/ GEORGE B. NEWHOUSE, JR.
19                                                            GEORGE B. NEWHOUSE, JR.
20                                                            Counsel for Defendant
                                                              ARA GARABED DOLARIAN
21

22
                                            FINDINGS AND ORDER
23
            HAVING REVIEWED THE FOREGOING STIPULATION AND GOOD CAUSE
24
     APPEARING,
25
     IT IS SO ORDERED.
26
        Dated:     September 3, 2020
27                                                      UNITED STATES DISTRICT JUDGE
28

       STIPULATION REGARDING MODIFICATION OF TERMS
                                                          2
30     AND CONDITIONS OF BAIL
